50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles PEACOCK, Plaintiff-Appellant,v.WAL-MART STORES, INCORPORATED, Defendant-Appellee.
No. 94-1856.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 31, 1995.Decided Feb. 23, 1995.

ARGUED:  Howard Wayne Floyd, Wayne Floyd Law Offices, P.A., West Columbia, SC, for appellant.  Jerry Jay Bender, Baker, Barwick, Ravenel & Bender, Columbia, SC, for appellee.
Before NIEMEYER and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Charles Peacock was injured when he tripped over a shopping cart in a Wal-Mart store in Lexington County, South Carolina.  Peacock sued Wal-Mart, and the district court granted Wal-Mart's motion for summary judgment.


2
At the time of Peacock's injury (but not today), South Carolina recognized a strict doctrine of contributory negligence.  Under that doctrine any negligence on the part of a plaintiff barred recovery.  On the undisputed facts in this case the district court found that Peacock was contributorily negligent.  After reviewing the briefs and the record and hearing oral argument, we agree with the district court.  Therefore, we affirm on the reasoning set forth in the district court's order.  Charles Peacock v. Wal-Mart Stores, Inc., CA 3:92-3375-17 (D. S.C. decided May 25, 1994).

AFFIRMED